PD-0835-15
                  PD-0835-15                         COURT OF CRIMINAL APPEALS
                                                                      AUSTIN, TEXAS
                                                     Transmitted 7/6/2015 10:40:35 AM
                                                        Accepted 7/7/2015 3:13:34 PM
                                                                       ABEL ACOSTA
                   NO._________________
                                                                               CLERK

                         IN THE

               COURT OF CRIMINAL APPEALS

                        OF TEXAS



                 EVERETT JESSE SULLENS
                       Petitioner

                            v.

                  THE STATE OF TEXAS
                       Respondent



         Petition is in Cause No. 1303012D from
Criminal District Court No. Two of Tarrant County, Texas,
          and Cause No. 02-13-00364-CR in the
    Court of Appeals for the Second District of Texas



       PETITION FOR DISCRETIONARY REVIEW



                                 Abe Factor
                                 TBN: 06768500
                                 Factor, Campbell & Collins
                                 Attorneys at Law
                                 5719 Airport Freeway
                                 Phone: (817) 222-3333
                                 Fax: (817) 222-3330
                                 Email: lawfactor@yahoo.com
                                 Attorneys for Petitioner
July 7, 2015
                                 Everett Jesse Sullens
              IDENTITY OF PARTIES AND COUNSEL

The following is a list of all parties to the trial court’s final judgment,
and the names and addresses of all trial and appellate counsel.

Trial Court Judge:                Hon. Wayne Salvant

Petitioner:                       Everett Jesse Sullens

Petitioner’s Trial Counsel:       Hon. Barry Alford
                                  TBN: 00783534
                                  Law Office of Barry J. Alford
                                  1319 Ballinger St.
                                  Fort Worth, Texas 76102

Petitioner’s Counsel              Hon. Abe Factor
on Appeal:                        TBN: 06768500
                                  Factor, Campbell & Collins
                                  Attorneys at Law
                                  5719 Airport Freeway
                                  Fort Worth, Texas 76117
                                  Phone: (817) 222-3333

Appellee:                         The State of Texas

Appellee’s Trial Counsel:         Hon. Davye J. Estes
                                  TBN: 24045846
                                  Hon. Anna Hernandez
                                  TBN: 24054098
                                  District Attorney’s Office
                                  401 W. Belknap
                                  Fort Worth, Texas 76196

Appellee’s Counsel                Hon. Charles Mallin
on Appeal:                        TBN: 12867400
                                  Hon. Andy Porter
                                  TBN: 24007857
                                  District Attorney’s Office
                                  401 W. Belknap Street
                                  Fort Worth, Texas 76196



                                    ii
                                   TABLE OF CONTENTS
                                                                                                           page

IDENTITY OF PARTIES AND COUNSEL. . . . . . . . . . . . . . . . . . . . . . . ii

TABLE OF CONTENTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

INDEX OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .iv

STATEMENT REGARDING ORAL ARGUMENT. . . . . . . . . . . . . . . . .1

STATEMENT OF THE CASE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .1

STATEMENT OF PROCEDURAL HISTORY. . . . . . . . . . . . . . . . . . . . . 1

GROUNDS FOR REVIEW. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

REASONS FOR REVIEW. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .2

I.       The Court of Appeals erred when it held that the trial court
         did not abuse its discretion when it denied Petitioner’s motion
         for mistrial. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

         A.        Facts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

         B.        Opinion Below. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

         C.        Controlling Law. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .4

         D.        Discussion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

PRAYER FOR RELIEF. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .7

CERTIFICATE OF COMPLIANCE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .8

CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

APPENDIX. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

                                                       iii
                          INDEX OF AUTHORITIES

Cases                                                                            page

Abdnor v. State,
     871 S.W.2d 726 (Tex. Crim. App. 1994). . . . . . . . . . . . . . . . . . . 5, 6

Booker v. State,
      103 S.W.3d 521 (Tex. App. 2003). . . . . . . . . . . . . . . . . . . . . . . . .5-6

Hawkins v. State,
     135 S.W.3d 72 (Tex. Crim. App. 2004). . . . . . . . . . . . . . . . . . . . . . 4

Kemp v State,
     846 S.W.2d 289 (Tex. Crim. App. 1992). . . . . . . . . . . . . . . . . 4-5, 7

Livingston v. State,
      739 S.W.2d 311 (Tex. Crim. App. 1987). . . . . . . . . . . . . . . . . . . . . 4

Mayes v. State,
      816 S.W.2d 79 (Tex. Crim. App. 1991). . . . . . . . . . . . . . . . . . . . 5, 6

Sullens v. State,
      02-13-00364-CR, 2015 WL 3523143 (Tex. App.–
              Fort Worth, June 4, 2015, no. pet. h.)
                    (mem. op., not designated for publication). . . . .1 , 4




                                           iv
         STATEMENT REGARDING ORAL ARGUMENT

      Because Petitioner does not believe that oral argument will

materially assist the Court in its evaluation of matters raised by this

pleading, Petitioner respectfully waives oral argument.

                    STATEMENT OF THE CASE

      Petitioner Everett Jesse Sullens (“Mr. Sullens” or “Petitioner”),

was charged in a one-count indictment for knowingly causing bodily

injury to a family member. (C.R. 5). Mr. Sullens pled not guilty to the

indictment and a jury trial was had on the merits on July 30, 2013. (R.R.

II 12). Mr. Sullens was found guilty. (R.R. II 325). Punishment was to

the trial court, which sentenced Mr. Sullens to 15 years confinement in

the Texas Department of Criminal Justice. (C.R. 66). A timely Notice of

Appeal was filed on July 31, 2013. (C.R. 72).

            STATEMENT OF PROCEDURAL HISTORY

      The opinion of the Second Court of Appeals Affirming Mr.

Sullens’s conviction was handed down on June 4, 2015. See Sullens v.

State, 02-13-00364-CR, 2015 WL 3523143 (Tex. App.–Fort Worth, June

4, 2015, no. pet. h.) (mem. op., not designated for publication).




                                    1
                      GROUNDS FOR REVIEW

                    GROUND FOR REVIEW ONE

I.    The Court of Appeals erred when it held that the trial court did
      not abuse its discretion when it denied Petitioner’s motion for
      mistrial.

                      REASONS FOR REVIEW

1.    The decision by the Second Court of Appeals has decided an

important question of state law in a way that conflicts with the

applicable decisions of the Court of Criminal Appeals.

2.    The Second Court of Appeals has so far departed from the

accepted and usual course of judicial proceedings, or so far sanctioned

such a departure by a lower court, as to call for an exercise of the Court

of Criminal Appeals’ power of supervision.

                             ARGUMENT

              GROUND FOR REVIEW ONE (Restated)

I.    The Court of Appeals erred when it held that the trial court did
      not abuse its discretion when it denied Petitioner’s motion for
      mistrial.

      Because this petition is predicated upon error by the Second

Court of Appeals in its review of Mr. Sullens’s complaint on appeal, a

review of the pertinent evidence presented and events which

transpired below is in order.

                                    2
       A.     Facts

       Mr. Sullens and Dana White were in a relationship and have

children. (R.R. II 251). Mr. Sullens and Ms. White got into an argument

where she accused him of punching her in the mouth. (R.R. II 254). A

neighbor of Mr. Sullens and Ms. White called the police at the request

of Ms. White. (R.R. II 2558). The police arrived and Ms. White pressed

charges for assault. (RR II, 302:8-9).

       Defense counsel filed a motion in limine which was granted by

the trial court. (C.R. 18-21). The motion in limine required the parties

to approach the bench for a ruling prior to testimony on many issues,

most importantly, inappropriate acts of Mr. Sullens. (C.R. 19). Further,

at trial the State made an oral motion in limine requiring Mr. Sullens’

witnesses not to mention prior altercations between Mr. Sullens and

Ms. White. (R.R. II 223). Mr. Sullens’s witnesses were admonished by

the trial court. (R.R. II 224).

       At trial, the State called Ms. White. (R.R. II 250). When asked

about the events of that day, she testified that she had to defend herself

“like always.” (R.R. II 253. Defense counsel objected to the statement as

it violated the motion in limine. (R.R. II). The Court instructed the State



                                     3
to inform the witness not to mention any accusations outside of the

case at bar. (R.R. II 254). Defense counsel asked for a mistrial and the

Court denied it. (R.R. II 254).1

       B.     Opinion Below

       The Second Court of Appeals correctly identified the standard of

review applicable to the trial court’s denial of a mistrial. See Sullens,

2015 WL 3523143 at *1 (abuse of discretion standard applies to rulings

on mistrial motions) (citing Hawkins v. State, 135 S.W.3d 72, 77 (Tex.

Crim. App. 2004). However, the court of appeals then held that a

request for an instruction to disregard would have cured any error, the

trial court did not abuse its discretion by denying Mr. Sullens’s motion

for mistrial. Id. at *2.

       C.     Controlling Law

       Admission of testimony in violation of a motion in limine is

improper and can usually be cured by an instruction to disregard.

Livingston v. State, 739 S.W.2d 311, 335 (Tex. Crim. App. 1987). If an

instruction to disregard would not cure the effects of the improper

testimony, a mistrial is the appropriate remedy. Kemp v State, 846


1

Defense counsel failed to request an instruction to disregard. (R.R. II 254).

                                     4
S.W.2d 289, 308 (Tex. Crim. App. 1992). If improper testimony is

admitted, a mistrial is required if the testimony was calculated to

inflame the jury or is of such character that it left an incurable

impression on the minds of the jurors. Id.

      D.     Discussion

      In this case the State’s witness made improper testimony by

stating she had to defend herself “like always” indicating prior fights

with Mr. Sullens. The motion in limine required that the State approach

for a ruling before such testimony can be introduced. (C.R. 18-21). This

was not done and thus a violation of the motion in limine. There is no

record of the State instructing this witness not to bring up such

incidents until after the damage was done.

      The testimony was highly prejudicial and undoubtedly impacted

the jury. This is because extraneous offense evidence can have a

devastating impact on the jury’s rational disposition towards other

evidence because of the jury’s natural inclination to infer guilt to the

charged offense from the extraneous offenses. See Abdnor v. State, 871
S.W.2d 726, 738 (Tex. Crim. App. 1994); Mayes v. State, 816 S.W.2d 79,

86 (Tex. Crim. App. 1991); see also Booker v. State, 103 S.W.3d 521, 539



                                   5
(Tex. App. 2003).

      Testimony about prior incidents in the guilt/innocence phase of

a trial is discouraged and for obvious reasons. It effectively introduces

outside influence to the jurors by encouraging them to use their past

experiences in passing judgment. The past experience of “if they did it

once, they must have done it this time” is of foremost concern when

such testimony is introduced. See Abdnor, 871 S.W.2d at 738; Mayes, 816
S.W.2d at 86; see also Booker, 103 S.W.3d at 539. The court in this case

acknowledged such prejudice by requiring the State to instruct its

witness not to bring up such instances. The testimony offered was not

merely about an extraneous offense or a statement that Mr. Sullens has

a criminal record. The extraneous bad acts were of the same character

as the charged offense. In fact, it was about the exact same conduct

against the exact same person, Ms. White. This is the most damaging

of improper extraneous offense testimony. See Abdnor, 871 S.W.2d at

738; Mayes, 816 S.W.2d at 86; see also Booker, 103 S.W.3d at 539. This was

incurable and unrecoverable.

      At this point the testimony was already out, permanently

damaging Mr. Sullens’ case. This testimony cast a negative light on the



                                    6
remaining trial. It tainted and skewed the jury’s perspective. The genie

could not be put back in the lamp. The damage done was

unrecoverable and defense counsel was right to demand a mistrial.

Because the harm from the State’s violation of the motion in limine

could not have been cured by a motion to disregard, the trial court

abused its discretion in denying Mr. Sullens’s motion for mistrial. See

Kemp, 846 S.W.2d at 308. Finding that, the Second Court of Appeals

erred in affirming the conviction below.

                        PRAYER FOR RELIEF

WHEREFORE, PREMISES CONSIDERED, Petitioner respectfully

prays that this Court grant discretionary review and allow each party

to fully brief and argue the issues before the Court of Criminal

Appeals, and that upon reviewing the judgment entered below, that

this Court reverse the opinion of the Second Court of Appeals and

reverse the conviction entered below.

                                        Respectfully submitted,

                                         /s/Abe Factor
                                        Abe Factor
                                        TBN: 06768500
                                        Factor, Campbell & Collins
                                        Attorneys at Law
                                        5719 Airport Freeway


                                   7
                                        Fort Worth, Texas 76117
                                        Phone: (817) 222-3333
                                        Fax: (817) 222-3330
                                        Email: lawfactor@yahoo.com
                                        Attorneys for Petitioner
                                        Everett Jesse Sullens

                 CERTIFICATE OF COMPLIANCE

       I hereby certify that the word count for the portion of this filing
covered by Rule 9.4(i)(1) of the Texas Rules of Appellate Procedure is
1,864.

                                        /s/Abe Factor
                                        Abe Factor


                     CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing
instrument has been furnished to counsel for the State’s Prosecuting
Attorney and the Tarrant County District Attorney by a manner
compliant with the Texas Rules of Appellate Procedure, on this 6th day
of July , 2015.

                                        /s/Abe Factor
                                        Abe Factor




                                    8
                          APPENDIX

1.   Opinion of the Second Court of Appeals.




                               9
                         COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00364-CR

EVERETT JESSE SULLENS                                              APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                     ----------

      FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
                    TRIAL COURT NO. 1303012D

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      Appellant Everett Jesse Sullens appeals his conviction and sentence for

assault bodily injury family member. 2 We affirm.

      1
       See Tex. R. App. P. 47.4.
      2
       This case was originally submitted without oral arguments on
January 31, 2014, before a panel consisting of Chief Justice Livingston, Justice
Dauphinot, and Justice Gardner.        The court, on its own motion of
January 15, 2015, ordered this case reset without oral argument on February
5, 2015; assigned this case to a new panel, consisting of Chief Justice
Livingston, Justice Dauphinot, and Justice Gabriel; and assigned the
undersigned to author this opinion.
                                Background Facts

      On October 2, 2012, Appellant and Dana White, the mother of his two

children, got into an altercation on the front porch of Appellant’s home. Appellant

hit White in the mouth with his fist. White ran next door and asked a neighbor to

call the police. White then went back into Appellant’s house, and Appellant ran

off down the street. White ran after him.

      Police arrived and questioned White and Appellant’s brother, Stacy. Both

said that Appellant had punched White in the mouth.                Appellant was

subsequently arrested and charged.

      A jury found Appellant guilty of assault bodily injury to a family member

and that he had been previously convicted of assault bodily injury to a family

member.     Appellant pleaded true to the repeat offender paragraph of the

indictment, and the trial court assessed punishment of fifteen years’ confinement.

Appellant then filed this appeal.

                                    Discussion

1. White’s testimony

      Appellant’s first two issues concern White’s testimony. In his first issue,

Appellant argues that the trial court erred by not granting a mistrial when White

violated Appellant’s motion in limine. We review a trial court’s ruling on a motion

for mistrial for an abuse of discretion. Hawkins v. State, 135 S.W.3d 72, 77 (Tex.

Crim. App. 2004). An appellate court must uphold the trial court’s ruling if it was




                                        2
within the zone of reasonable disagreement. Wead v. State, 129 S.W.3d 126,

129 (Tex. Crim. App. 2004).

      To preserve error regarding the admission of evidence in violation of a

motion in limine, the preferred procedure is: (1) a timely, specific objection; (2) a

request for an instruction to disregard; and (3) a motion for mistrial. Young v.

State, 137 S.W.3d 65, 69 (Tex. Crim. App. 2004).              Generally, a prompt

instruction to disregard will cure a witness’s inadvertent reference to an

extraneous offense. Ovalle v. State, 13 S.W.3d 774, 783 (Tex. Crim. App. 2000).

Unless the extraneous offense is so calculated to inflame the minds of a jury or is

of such a nature as to suggest the impossibility of withdrawing the impression

produced, an instruction to disregard can cure any improper impression. Kemp

v. State, 846 S.W.2d 289, 308 (Tex. Crim. App. 1992). “The party who fails to

request an instruction to disregard will have forfeited appellate review of that

class of events that could have been ‘cured’ by such an instruction.” Young,
137 S.W.3d at 70.

      At trial, the following exchange between White and the State took place:

     Q. And what happened then when he accused you of being at the
     neighbor’s house?

     A. I just—I went to defend myself, like always, and—

Appellant objected and the following bench conference occurred:

      [APPELLANT’S COUNSEL]: I think they better get their witness
      under control, because she’s violating the motion in limine. She’s
      violating the motion in limine.



                                         3
      [STATE]: Okay.

      [APPELLANT’S COUNSEL]: We need to take the jury out, and we
      need to talk about this.

             [STATE]: I think that actually I can limit the damage by telling
      her—

             [APPELLANT’S COUNSEL]: I want to take the jury out.

             [STATE]: We’ll listen [to] the Judge. What would you like to
      do?

             [APPELLANT’S COUNSEL]: She said “as usual,” Judge. She
      said, “I defended myself as usual.” She’s violating the motion in
      limine.

             THE COURT: Uh-huh. Tell her that, please.

             [STATE]: Okay.

             THE COURT: Not to mention anything.

             [STATE]: Yes.

            [APPELLANT’S COUNSEL]: We’re going to object and we’re
      going to move for a mistrial.

             THE COURT: All right. I’m denying that.

      Assuming without deciding that White’s testimony violated the motion in

limine, an instruction to disregard the comment would have been sufficient to

cure the harm.    See Kemp, 846 S.W.2d at 308 (holding that “uninvited and

unembellished reference to appellant’s prior incarceration” was cured by

instruction to disregard); Hudson v. State, 179 S.W.3d 731, 738 (Tex. App.—

Houston [14th Dist.] 2005, no pet.) (holding that harm of testimony of “repeated

beatings in the days preceding the incident” was cured by instruction to


                                         4
disregard); Drake v. State, 123 S.W.3d 596, 603–04 (Tex. App.—Houston [14th

Dist.] 2003, pet. ref’d) (holding reference to extraneous bad acts harmless

because trial court instructed jury to disregard).        Because an instruction to

disregard White’s testimony would have cured the prejudicial effect, if any, of her

comment, the trial court did not abuse its discretion by denying Appellant’s

motion for mistrial. See Young, 137 S.W.3d at 72. We overrule Appellant’s first

issue.

         In his second issue, Appellant argues that the trial court erred by overruling

Appellant’s objection that White’s testimony violated rule of evidence 404(b)’s

prohibition of evidence of prior bad acts. See Tex. R. Evid. 404(b). If the trial

court’s ruling was within the “zone of reasonable disagreement,” then there is no

abuse of discretion, and the appellate court must uphold the trial court’s ruling.

Sanders v. State, 255 S.W.3d 754, 758 (Tex. App.—Fort Worth 2008, pet. ref’d).

         At trial, the State asked White why the punch to her face did not cause her

pain. Before White responded, Appellant objected. Outside the presence of the

jury, the State again asked White the question.          She responded, “Because I

became numb to it.” Appellant objected that it was evidence of prior bad acts by

Appellant. The trial court overruled the objection. When the jury returned, the

State again asked White why she did not feel pain when Appellant hit her in the

mouth. White answered, “High tolerance . . . of pain.”

         Appellant argues that the only inference that the jury could make from

White’s testimony that she has a high tolerance for pain is that “she has


                                            5
experienced a lot of physical pain at the hands of [Appellant].” To constitute an

extraneous offense, the evidence must show a crime or bad act, and that the

defendant was connected to it. Lockhart v. State, 847 S.W.2d 568, 573 (Tex.

Crim. App. 1992).      White’s statement does not show how Appellant was

connected to her high tolerance for pain or that her tolerance was the result of

some bad act on Appellant’s part. See Johnson v. State, 190 S.W.3d 838, 840

(Tex. App.—Fort Worth 2006, no pet.) (holding that audiotape of phone message

of defendant talking to victim while she was crying was not any evidence of an

extraneous offense or bad act); Mathis v. State, 650 S.W.2d 532, 534 (Tex.

App.—Dallas 1983, pet. ref’d) (holding that testimony that implied that

defendant’s photograph was on file with police department was not evidence of

prior criminal conduct). The trial court did not abuse its discretion in allowing

White’s statement. We overrule Appellant’s second issue.

2. Prior judgments

      In his third issue, Appellant argues that the trial court erred by admitting

four prior judgments during the punishment phase of trial because the State did

not link them to Appellant.

      The State elicited testimony from a Tarrant County sheriff’s deputy that

State’s Exhibits 10 through 19 (criminal dockets, judgments, and sentences)

were all attributed to Appellant. The State offered into evidence the ten prior

convictions, and Appellant objected that the State failed to link Appellant through

the inked fingerprints on the documents. The trial court overruled the objection.


                                        6
Appellant later admitted to six of the judgments. On appeal, he complains only of

the four judgments to which he did not admit.

       To establish that a defendant has been convicted of a prior offense, the

State must prove beyond a reasonable doubt that (1) a prior conviction exists

and (2) the defendant is linked to that conviction. Flowers v. State, 220 S.W.3d
919, 921 (Tex. Crim. App. 2007). These two elements may be established by

certified copies of a judgment and a sentence, including fingerprints, supported

by expert testimony identifying them as identical with known prints of the

defendant. See Vessels v. State, 432 S.W.2d 108, 117 (Tex. Crim. App. 1968)

(op. on reh’g).   There is no required “mode of proof,” however, for the two

elements; the State may prove them in a number of different ways. Flowers,
220 S.W.3d at 921–22. In proving the elements, the State may use “[a]ny type of

evidence, documentary or testimonial.” Id. at 922; see Human v. State,

749 S.W.2d 832, 836 (Tex. Crim. App. 1988). The factfinder looks at the totality

of the admitted evidence to determine whether there was a previous conviction

and whether the defendant was the person convicted. Flowers, 220 S.W.3d at

923.

       The four complained-of judgments all contain Appellant’s full name and the

same date of birth and county identification number. The same name, date of

birth, and identification number appear in the convictions that Appellant

acknowledged. This was sufficient to link Appellant to the four judgments. See

Goode v. State, No. 02-10-00465-CR, 2011 WL 4502333, at *2 (Tex. App.—Fort


                                        7
Worth Sept. 29, 2011, pet. ref’d) (mem. op., not designated for publication)

(“Given that appellant’s unique, nonrecycled CID appeared in relation to two

Tarrant County convictions concerning a defendant with appellant’s full name

and birth date, we hold that a rational trier of fact could have found the evidence

sufficient to link appellant to the two prior judgments submitted by the State.”).

We overrule Appellant’s third issue.

                                   Conclusion

      Having overruled Appellant’s three issues, we affirm the trial court’s

judgment.


                                                   /s/ Lee Gabriel

                                                   LEE GABRIEL
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 4, 2015




                                        8